EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James NcNulty on 10/06/21.
The application has been amended as follows: 
Please cancel Claims 17-47.
Please add Claims 48-75 as follows.

Claim 48. (New)	A method for securely storing and retrieving confidential information, the method comprising:
enrolling a user as a registered user by transmitting a registration biometric identifier over a computer network to a registration server and storing the registration biometric identifier in a computer memory of the registration server;
transmitting a first biometric identifier to the registration server and matching the first biometric identifier with a stored biometric identifier of the registered user to verify an identity of the registered user;
generating a private encryption key in a temporary memory of a client computer and using the private encryption key to encrypt an electronic file to create an encrypted file;
transmitting, by the client computer, the private encryption key to a private key server and storing the private encryption key in a computer memory of the private key server upon encrypting the electronic file, wherein the private key server is located at a different and separate physical location from the encrypted file;

transmitting, by the client computer, a second biometric identifier to the registration server and matching the second biometric identifier with a stored biometric identifier and verifying the identity of the registered user as a file owner of the encrypted file;
transmitting, by the file owner, a request to the private key server to retrieve the private encryption key for the encrypted file;
receiving the private encryption key and storing the private encryption key in the temporary memory of the client computer and decrypting the encrypted file; and
erasing and overwriting the temporary memory of the client computer upon decryption of the encrypted file.

Claim 49. (New)	The method of Claim 48, wherein the file owner is the registered user that created the encrypted file.

Claim 50. (New)	The method of Claim 49, further comprising:
upon enrolling the user as the registered user, creating a user webpage for the registered user that is accessible from any internet enabled device.

Claim 51. (New)	The method of Claim 50, further comprising:
posting a notification of the encryption of the electronic file on a user webpage of the file owner.

Claim 52. (New)	The method of Claim 49, wherein the file owner of the encrypted file always has a permission to request the private encryption key and decrypt the encrypted file, and the permission of the file owner does not expire and continues indefinitely.

Claim 53. (New)	The method of Claim 50, further comprising:
posting a notification of the decryption of the encrypted file on a user webpage of the file owner.

Claim 54. (New)	The method of Claim 50, further comprising:


Claim 55. (New)	The method of Claim 54, further comprising:
posting a notification of the granting of the permission to the permitted user on a user webpage of the file owner and on a user webpage of the permitted user.

Claim 56. (New)	The method of Claim 55, further comprising:
transmitting, by the client computer, a third biometric identifier to the registration server and matching it with a stored biometric identifier of the permitted user to verifying an identity of the permitted user;
transmitting, by the client computer, a request to the private key server to retrieve the private encryption key for the encrypted file;
receiving, by the permitted user, the private encryption key in the temporary memory of the client computer and decrypting the encrypted file; and
erasing and overwriting the temporary memory of the client computer upon decryption of the encrypted file.

Claim 57. (New)	The method of Claim 56, further comprising:
posting a notification of the decryption of the encrypted file on the user webpage of the file owner and on the user webpage of the permitted user.

Claim 58. (New)	The method of Claim 49, further comprising:
granting, by the file owner, a permission to individuals, groups or companies of registered users authorizing them as permitted users;
granting, by the file owner, a permission for a specific duration that will expire and become inactive on a specified date and time;
granting, limiting or restricting, by the file owner, a permission at the time of the encryption of the electronic file; or
granting, limiting, modifying or revoking, by the file owner, a permission at any time after the encryption of the electronic file.

Claim 59. (New)	The method of Claim 50, wherein a designation of the encrypted file is composed of a file title name of the electronic file followed by a suffix comprised of a unique file identifier, whereby an original format and file type of the electronic file remains hidden and unavailable until the encrypted file is decrypted.

Claim 60. (New)	The method of Claim 50, further comprising:
attaching, by the file owner of the encrypted file, a memo to the encrypted file that is visible and accessible.

Claim 61. (New)	The method of Claim 50, further comprising:
uploading, by the file owner, the encrypted file to a selected encrypted file server located at a different and separate physical location from the private key server.

Claim 62. (New)	The method of Claim 61, further comprising:
posting an encrypted file download notification on a user webpage of the file owner and a user webpage of a permitted user;
commanding the client computer to download the encrypted file and the private encryption key to the temporary memory of the client computer, and erase and overwrite the temporary memory upon decryption of the encrypted file; and
posting a notification of the decryption of the encrypted file on the user webpage of the file owner and the user webpage of the permitted user.

Claim 63. (New)	A system for securely storing and retrieving confidential information, the system comprising:
a client computer configured to transmit a registration biometric identifier of a user over a computer network;
a registration server configured to enroll the user as a registered user upon receiving the registration biometric identifier from the client computer over the computer network and storing the registration biometric identifier in a computer memory of the registration server;
wherein the client computer is further configured to transmit a first biometric identifier to the registration server, and the registration server is further configured to match the first biometric identifier with a stored biometric identifier of the registered user to verify an identity of the user as the registered user;

a private key server configured to receive, from the client computer, the private encryption key upon the encryption of the electronic file, and store the private encryption key in a computer memory of the private key server, wherein the private key server is located at a different and separate physical location from the encrypted file;
wherein the client computer is further configured to erase and overwrite the temporary memory of the client computer upon the transmission of the private encryption key to the private key server;
where the client computer is further configured to transmit a second biometric identifier to the registration server, and the registration server is further configured to match the second biometric identifier with a stored biometric identifier to verify the identity of the registered user as a file owner of the encrypted file;
wherein the private key server is further configured to receive, from the file owner, a request to retrieve the private encryption key for the encrypted file;
wherein the client computer is further configured to receive the private encryption key and store the private encryption key in the temporary memory of the client computer and decrypt the encrypted file; and
wherein the client computer is further configured to erase and overwrite the temporary memory of the client computer upon decryption of the encrypted file.

Claim 64. (New)	The system of Claim 63, wherein the registered user who commands the client computer to create the encrypted file is the file owner of the encrypted file.

Claim 65. (New)	The system of Claim 64, wherein the registration server is further configured to, upon enrolling the user as the registered user, create a user webpage for the registered user that is accessible from any internet enabled device.

Claim 66. (New)	The system of Claim 65, wherein the registration server is further configured to post a notification of the encryption of the electronic file on a user webpage of the file owner.

Claim 67. (New)	The system of Claim 63, wherein a designation of the encrypted file is composed of a file title name of the electronic file followed by a suffix comprised of a unique file identifier, whereby an original format and file type of the electronic file remains hidden and unavailable until the encrypted file is decrypted.

Claim 68. (New)	The system of Claim 64, wherein the file owner of the encrypted file attaches a memo to the encrypted file that is visible and accessible.

Claim 69. (New)	The system of Claim 63, wherein the registration server is further configured to post a notification of the decryption of the encrypted file on a user webpage of the file owner.

Claim 70. (New)	The system of Claim 65, wherein the file owner grants a permission to a permitted user authorizing the permitted user to access the private encryption key and decrypt the encrypted file.

Claim 71. (New)	The system of Claim 70, wherein the registration server is further configured to post a notification of the granting of the permission on a user webpage of the file owner and a user webpage of the permitted user.

Claim 72. (New)	The system of Claim 71, further comprising:
wherein the client computer is further configured to transmit a third biometric identifier to the registration server, and the registration server is further configured to match the third biometric identifier with a stored biometric identifier of the permitted user to verify an identity of the permitted user;
wherein the private key server is further configured to receive a request to retrieve the private encryption key of the encrypted file from the permitted user;
wherein the client computer is further configured to receiving the private encryption key in the temporary memory of the client computer; and 
wherein the client computer is further configured to erase and overwrite the temporary memory upon decryption of the encrypted file.

Claim 73. (New)	The system of Claim 72, wherein the registration server is further configured to post a notification of the decryption of the encrypted file on the user webpage of the file owner and the user webpage of the permitted user.

Claim 74. (New)	The system of Claim 70, wherein the file owner uploads the encrypted file to an encrypted file server located at a different and separate physical location from the private key server.

Claim 75. (New)	The system of Claim 74, further comprising:
wherein the registration server is further configured to post an encrypted file download notification on a user webpage of the file owner and a user webpage of the permitted user;
wherein the client computer is commanded to download the encrypted file from the encrypted file server and retrieve the private encryption key from the private key server to the temporary memory of the client computer, and erase and overwrite the temporary memory upon decryption of the encrypted file; and
wherein the registration server is further configured to post a notification of the decryption of the encrypted file on the user webpage of the file owner and the user webpage of the permitted user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435